Hedrick, J.
The defendant’s attorney states quite frankly in his brief that he was “unable to find any error in the trial of the matter or in the record; . . . .”
We have reviewed the record and have found that it supports the adjudication entered by the trial judge that the defendant freely, voluntarily and understandingly entered his plea of guilty. The sentence imposed by the court is within the limits imposed by the Statute, G.S. 14-119, which prescribes a sentence of not less than four months nor more than ten years.
No error.
BROCK and Britt, JJ., concur.